Exhibit 10.5
 

 
PATENT AND TRADEMARK SECURITY AGREEMENT


This PATENT AND TRADEMARK SECURITY AGREEMENT, dated as of July 21, 2006 (this
“Agreement”), made by EMAGIN CORPORATION, a Delaware corporation (the
“Grantor”), to ALEXANDRA GLOBAL MASTER FUND LTD., a British Virgin Islands
international business company, as collateral agent (in such capacity, the
“Collateral Agent”) on behalf of the Holders (such capitalized term and all
other capitalized terms used in this Agreement having the respective meanings
provided in this Agreement).


W I T N E S S E T H:


WHEREAS, the Grantor and the several Buyers are parties to the several Note
Purchase Agreements pursuant to which, among other things, the Buyers have
agreed to purchase up to $7,000,000 aggregate principal amount of Notes of the
Grantor;


WHEREAS, the Grantor has certain right, title and interest in and to certain
patents, patent applications and trademarks and related property;


WHEREAS, the Grantor has agreed to grant to the Collateral Agent a security
interest in its right, title and interest in and to certain patents, patent
applications, trademarks and related rights to secure the payment and
performance of certain obligations of the Grantor, including, without
limitation, obligations of the Grantor under the Notes, the Note Purchase
Agreements, the Security Agreement and this Agreement;


WHEREAS, it is a condition precedent to the several obligations of the Buyers to
purchase their respective Notes that the Grantor shall have executed and
delivered this Agreement to the Collateral Agent for the ratable benefit of the
Holders;


WHEREAS, the Grantor is contemporaneously herewith entering into the Security
Agreement and the Lockbox Agreement with the Collateral Agent for the ratable
benefit of the Holders;
 
NOW, THEREFORE, in consideration of the premises and to induce the Buyers to
purchase their respective Notes pursuant to the Note Purchase Agreements, the
Grantor hereby agrees with the Collateral Agent, for the ratable benefit of the
Holders, as follows:

 


--------------------------------------------------------------------------------



1.  Definitions.


(a) As used in this Agreement, the terms “Agreement”, “Grantor” and “Collateral
Agent” shall have the respective meanings assigned to such terms in the
introductory paragraph of and the recitals to this Agreement.


(b) All the agreements or instruments herein defined shall mean such agreements
or instruments as the same may from time to time be supplemented or amended or
the terms thereof waived or modified to the extent permitted by, and in
accordance with, the terms thereof and of this Agreement.


(c) Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Notes.


(d) The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):


“Accounts” means all rights to payment for goods sold or leased or for services
rendered, whether or not such rights have been earned by performance.


“Additional Note” means the Note issued pursuant to the Additional Note Purchase
Agreement.


“Additional Note Purchase Agreement” means the Note Purchase Agreement, dated as
of July 21, 2006, by and between the Grantor and Stillwater LLC, which by its
terms contemplates the issuance of up to $500,000 aggregate principal amount of
Notes on or after December 10, 2006.


“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with the subject Person. For purposes of this
definition, “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities or by contract or otherwise.


“Buyer” means any of the several buyers party to a Note Purchase Agreement.


“Code” means the Uniform Commercial Code as from time to time in effect in the
State of Delaware.

 

2

--------------------------------------------------------------------------------



“Collateral” means all of the Grantor’s right, title and interest in and to each
of the following, whether now owned or at any time hereafter acquired by the
Grantor or in which the Grantor now has or at any time in the future may acquire
any right, title or interest:


(1) all Patents;


(2) all Patent Licenses;


(3) all Trademarks;


(4) all Trademark Licenses;


(5) all Contracts, Documents and General Intangibles developed or acquired by
the Grantor relating to any and all of the foregoing;


(6) all insurance policies to the extent they relate to the preceding items (1)
through (5); and


(7) to the extent not otherwise included in the preceding items (1) through (6),
all Proceeds, products, rents, issues, profits and returns of and arising from
any and all of the foregoing.


“Contracts” shall have the meaning assigned to such term under the Code.


“Documents” shall have the meaning assigned to such term under the Code.


“Event of Default” means:


(1)  the failure by the Grantor to perform in any material respect any
obligation of the Grantor under this Agreement as and when required by this
Agreement;


(2)  any representation or warranty made by the Grantor pursuant to this
Agreement shall have been untrue in any material respect when made or deemed to
be made;


(3)  the failure by the Grantor to perform in any material respect any
obligation of the Grantor under the Security Agreement as and when required by
the Security Agreement;

 

3

--------------------------------------------------------------------------------



(4) any representation or warranty made by the Grantor pursuant to the Security
Agreement shall have been untrue in any material respect when made or deemed to
be made;


(5) the failure by the Grantor to perform in any material respect any obligation
of the Grantor under the Lockbox Agreement as and when required by the Lockbox
Agreement;


(6) any representation or warranty made by the Grantor pursuant to the Lockbox
Agreement shall have been untrue in any material respect when made or deemed to
be made; or


(7) any Event of Default, as that term is defined in any of the Notes.


“General Intangibles” shall have the meaning ascribed to such term in the Code.


“Holder” means any Buyer or any holder from time to time of any Note.


“Issuance Date” means the date on which the Notes are initially issued.


“Lien” shall mean any lien, mortgage, security interest, chattel mortgage,
pledge or other encumbrance (statutory or otherwise) of any kind securing
satisfaction or performance of an obligation, including any agreement to give
any of the foregoing, any conditional sales or other title retention agreement,
any lease in the nature thereof, and the filing of or the agreement to give any
financing statement under the Code of any jurisdiction or similar evidence of
any encumbrance, whether within or outside the United States.


“Lockbox Agent” means the Person from time to time serving as Lockbox Agent
under the Lockbox Agreement.


“Lockbox Agreement” means that certain Lockbox Agreement, dated as of July 21,
2006, by and between the Grantor and the Lockbox Agent.


“Majority Holders” means at any time such of the holders of Notes, which based
on the outstanding principal amount of the Notes, represents a majority of the
aggregate outstanding principal amount of the Notes.


“Note Purchase Agreements” means the several Note Purchase Agreements, dated as
of July 21, 2006, by and between the Grantor and the respective Buyer party
thereto pursuant to which the Grantor issued the Notes, including, without
limitation, the Additional Note Purchase Agreement.

 

4

--------------------------------------------------------------------------------





“Notes” means the Grantor’s 6% Senior Secured Convertible Notes due 2007-2008
originally issued pursuant to the Note Purchase Agreements, including, without
limitation, the Additional Note.


“Obligations” shall mean:


(1) the full and prompt payment when due of all obligations and liabilities to
the Holders, whether now existing or hereafter arising, under the Notes, this
Agreement or the other Transaction Documents and the due performance and
compliance with the terms of the Notes and the other Transaction Documents;


(2) any and all sums advanced by the Collateral Agent or any Holder in order to
preserve the Collateral or to preserve the Collateral Agent’s security interest
in the Collateral;


(3) in the event of any proceeding for the collection or enforcement of any
obligations or liabilities of the Grantor referred to in the immediately
preceding clauses (1) and (2) in accordance with the terms of the Notes and this
Agreement, the reasonable expenses of re-taking, holding, preparing for sale,
selling or otherwise disposing of or realizing on the Collateral, or of any
other exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs; and


(4) any amounts for which any Holder is entitled to indemnification under
Section 4(n).


“Patent(s)” means all patents, patent applications and patent disclosures which
are presently, or in the future may be, owned, issued, acquired or used (whether
pursuant to a license or otherwise) anywhere in the world by the Grantor, in
whole or in part, and all of the Grantor’s right, title and interest in and to
all patentable inventions and to file applications for patents under patent laws
of the United States or of any other jurisdiction, including any and all
extensions, reissues, substitutes, continuations, continuations-in-part,
divisional, patents of addition, re-examinations and renewals thereof, and
patents issuing therefrom, and any other proprietary rights related to any of
the foregoing (including, without limitation, remedies against infringements
thereof and rights of protection of an interest therein under the laws of all
jurisdictions) and any and all foreign counterparts of any of the foregoing,
including without limitation, those listed on Exhibit A to this Agreement.


“Patent Licenses” means each license agreement identified in Exhibit A to this
Agreement as it may be amended, supplemented or otherwise modified from time to
time, and each license agreement relating to Patents hereafter granted to, used
or acquired by the Grantor, in each case together with the right to use and rely
upon the inventions and other intellectual property conveyed thereunder.

 

5

--------------------------------------------------------------------------------





“Person” means any natural person, corporation, partnership, limited liability
company, trust, incorporated organization, unincorporated association or similar
entity or any government, governmental agency or political subdivision.


“Proceeds” shall have the meaning assigned to such term under the Code.


“PTO” means the United States Patent and Trademark Office.


“Security Agreement” means the Pledge and Security Agreement, dated as of July
21, 2006, between the Grantor and the Collateral Agent.


“Security Interest” means the security interest and collateral assignment
granted in the Collateral pursuant to this Agreement.


“Subsidiary” means any corporation or other entity of which a majority of the
capital stock or other ownership interests having ordinary voting power to elect
a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by the Company.


“Trademark License” means each license agreement identified in Exhibit B hereto
as it may be amended, supplemented or otherwise modified from time to time, and
each license agreement relating to Trademarks hereafter used, adopted or
acquired by the Grantor.
 
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers of the Grantor adopted for use in
conjunction with the sale of Medical Devices or Competitive Products, now
existing anywhere in the world or hereinafter adopted or acquired, whether
currently in use or not, and the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, those identified in Exhibit B to this
Agreement, and (b) all renewals thereof by the Grantor.


“Transaction Documents” means the Notes, the Note Purchase Agreements, this
Agreement, the Security Agreement, the Lockbox Agreement, the Warrants and the
other agreements, instruments and documents contemplated hereby and thereby, and
any amendments, extensions or renewals thereof or replacements therefor.

 

6

--------------------------------------------------------------------------------



2. Grant of Security Interest. As collateral security for the prompt and
complete payment and performance when due of the Obligations and for the other
purposes provided in this Agreement, the Grantor hereby grants, assigns and
conveys to the Collateral Agent, for the ratable benefit of the Holders, all of
the Grantor’s right, title and interest in and to the Collateral as collateral
security and hereby grants the Collateral Agent a continuing first priority
security interest therein. Such grant includes, without limitation, a grant of
the security interest to secure the payment and performance of Obligations
relating to the Additional Note upon the date of issuance of such Additional
Note. Notwithstanding the foregoing assignment, unless and until there shall
have occurred and be continuing an Event of Default, the Grantor shall retain
and the Collateral Agent hereby grants to the Grantor the exclusive,
non-transferable, revocable right and license to use the Collateral on and in
connection with making, having made, using and selling products sold by the
Grantor, for the Grantor’s own benefit and account and for none other (except as
provided in the Patent Licenses identified on Exhibit A and the Trademark
Licenses identified on Exhibit B). The Grantor agrees not to sell or assign its
interest in, or grant any sublicense under, the foregoing license granted to the
Grantor without the prior written consent of the Collateral Agent, which may be
withheld in the Collateral Agent’s sole and absolute discretion.


3. Representations and Warranties. The Grantor hereby represents and warrants
that:


(a) Description of Collateral. True and complete schedules setting forth all
Patents, Patent Licenses, Trademarks and Trademark Licenses owned, held,
controlled or used by the Grantor or to which the Grantor is a party on the date
of this Agreement, together with a summary description and full information in
respect of the filing, registration, issuance and expiration dates thereof, as
applicable, are set forth on Exhibit A with respect to Patents and Patent
Licenses and on Exhibit B with respect to Trademarks and Trademark Licenses,
respectively, to this Agreement.


(b) Title; No Other Liens. Except for the Lien granted to the Collateral Agent
for the ratable benefit of the Holders pursuant to this Agreement and the Lien
granted to the Collateral Agent for the ratable benefit of the Holders pursuant
to the Security Agreement, the Grantor is the sole and exclusive owner of and
has good and marketable title to each item of the Collateral free and clear of
any and all Liens or claims of others, except as permitted by Section 3.9 of the
Notes. None of the Grantor’s Subsidiaries or other entities controlled by the
Grantor has any right, title or interest in or to any of the Collateral. No
security agreement, financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as may have been filed in favor of the Collateral Agent, for the
ratable benefit of the Holders, pursuant to this Agreement or the Security
Agreement.

 

7

--------------------------------------------------------------------------------





(c) Perfected First Priority Liens. The Liens granted pursuant to this Agreement
will constitute, upon the completion of all the filings or notices listed in
Exhibit C to this Agreement, which Exhibit includes all UCC-1 financing
statements to be filed pursuant to the terms of the Security Agreement, all
requisite filings to be made with the PTO in the forms substantially similar to
that of Exhibit E and Exhibit F to this Agreement, valid and perfected Liens on
all Collateral in favor of the Collateral Agent for the ratable benefit of the
Holders, which are prior to all other Liens on such Collateral and which are
enforceable as such against all Persons.


(d) Consents under Contracts. No consent (other than consents that have been
obtained) of any party (other than the Grantor) to any Contract that constitutes
part of the Collateral is required, or purports to be required, in connection
with the execution, delivery and performance of this Agreement or the exercise
of the Collateral Agent’s rights and remedies provided herein or at law.


(e) Chief Executive Office. The Grantor’s chief executive office and chief place
of business is located at 10500 N.E. 8th Street, Suite 1400, Bellevue, WA 98004.


(f) Authority. The Grantor has full power, authority and legal right to grant
the Collateral Agent the Lien on the Collateral pursuant to this Agreement.


(g) Approvals, Filings, Etc. No authorization, approval or consent of, or
filing, registration, recording or other action with, any United States or
foreign court, governmental body, regulatory agency, self-regulatory
organization, or stock exchange or market, the stockholders of the Company or
any other Person, including, without limitation, the PTO, is required to be
obtained or made by the Company or any Subsidiary (x) for the grant by the
Grantor of the Lien on the Collateral pursuant to this Agreement, (y) the
collateral assignment of the Collateral to the Collateral Agent pursuant to this
Agreement or (z) to perfect the Lien purported to be created by this Agreement,
in each case except as has been obtained or made or (z) for the exercise of the
Collateral Agent’s rights and remedies provided herein or at law.


(h) No Claims. Each of the Patents and Trademarks existing on the date hereof is
valid and enforceable, and the Grantor is not presently aware of any past,
present or prospective claim by any third party that any of such Patents or
Trademarks are invalid or unenforceable, or that the use of any Patents does or
may violate the rights of any third person, or of any basis for any such claims.


(i) Statutory Notice. The Grantor has used and will continue to use proper
statutory notice in connection with its use of the Patents.

 

8

--------------------------------------------------------------------------------





(j) Certain Patent Matters. To its knowledge, the Grantor does not lack any
material rights or licenses to use the Patents or to make, have made, use, sell,
or offer for sale the claimed subject matter of the Patents. To the knowledge of
the Grantor, there are no facts which would form a basis for a finding that any
of the claims of the Patents is unpatentable, unenforceable or invalid. To the
knowledge of the Grantor, there are no pending U.S. or foreign patent
applications which, if issued, would limit or prohibit the ability of the
Grantor or the Collateral Agent to make, have made, use, sell, or offer for sale
the claimed subject matter of the Patents.


(k) Custom License Matters. Each Patent License or Trademark License is the
legal, valid and binding obligation of the Grantor and the respective licensor
thereunder; the Grantor is not, and, to the best knowledge of the Grantor, each
licensor is not, in default of any of its obligations under any Patent License
or Trademark License; no event has occurred and no circumstance exists that with
the giving of notice or the passage of time, or both, would constitute such a
default by the Grantor; and, to the best knowledge of the Grantor, no such event
has occurred or circumstance exists that would constitute a default by the
licensor under any Patent License or Trademark License.


4. Covenants. The Grantor covenants and agrees with the Collateral Agent that
from and after the date of this Agreement until the payment and performance in
full by the Grantor of all of the Obligations:


(a) Further Documentation. At any time and from time to time, upon the written
request of the Collateral Agent, and at the sole expense of the Grantor, the
Grantor will promptly and duly execute and deliver such further instruments and
documents and take such further action as the Collateral Agent may request for
the purpose of obtaining or preserving the full benefits of this Agreement and
of the rights and powers herein granted, including, without limitation, any
applicable filing with the PTO and the filing of any financing or continuation
statements under the Code or similar laws in effect in any such jurisdiction
with respect to the Liens created hereby. The Grantor also hereby authorizes the
Collateral Agent to file any such financing or continuation statement without
the signature of the Grantor to the extent permitted by applicable law. A
carbon, photographic or other reproduction of this Agreement shall be sufficient
as a financing statement for filing in any jurisdiction.


(b) Maintenance of Records. The Grantor will keep and maintain at its own cost
and expense satisfactory and complete records of the Collateral. For the further
security of the Collateral Agent for the ratable benefit of the Holders, the
Grantor hereby grants to the Collateral Agent, for the ratable benefit of the
Holders, a security interest in all of the Grantor’s books and records
pertaining to the Collateral, and the Grantor shall turn over any such books and
records for inspection at the office of the Grantor to the Collateral Agent or
to its representatives during normal business hours at the request of the
Collateral Agent.

 

9

--------------------------------------------------------------------------------


 
(c) Limitation on Liens on Collateral. The Grantor (x) will not create, incur or
permit to exist, will defend the Collateral against, and will take such other
action as is necessary to remove, any Lien or claim on or to the Collateral,
other than the Liens created hereby and by the Security Agreement and Liens
permitted by Section 3.9 of the Notes, and (y) will defend the right, title and
interest of the Collateral Agent in and to any of the Collateral against the
claims and demands of all Persons.


(d) Limitations on Dispositions of Collateral. The Grantor will not sell,
transfer, assign, grant any participation in, sublicense or otherwise dispose of
any of the Collateral to any Persons, including, without limitation, any
Subsidiary or Affiliate, or attempt, offer or contract to do so.


(e) Limitations on Modifications, Waivers, Extensions of Patent Licenses and
Trademark Licenses. The Grantor will not (i) amend, modify, terminate or waive
any provision of any Patent License with respect to any Patent or Trademark
License with respect to any Trademark in any manner which could reasonably be
expected to materially adversely affect the value of such Patent License or
Trademark License as Collateral, (ii) fail to exercise promptly and diligently
each and every material right and perform each material obligation which it may
have under each Patent License and Trademark License with respect to any
Trademarks. Within two Business Days of receipt thereof, the Grantor will
deliver to the Collateral Agent a copy of each material demand, notice or
document received by it relating in any way to each Patent License and Trademark
License.


(f) Further Identification of Collateral. The Grantor shall furnish to the
Collateral Agent from time to time, upon the request of the Collateral Agent,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Collateral Agent may
reasonably request, all in reasonable detail.


(g) Notices. The Grantor shall advise the Collateral Agent promptly, but in no
event later than two Business Days after the occurrence thereof, in reasonable
detail, at its address specified in accordance with Section 15 (i) of any Lien
on, or claim asserted against, any of the Collateral, other than as created
hereby or as permitted hereby, (ii) of any Event of Default or any event which,
with the giving of notice or the passage of time, or both, would become an Event
of Default and (iii) of the occurrence of any other event which could reasonably
be expected to have a material adverse effect on the Liens created hereunder or
the rights of the Collateral Agent hereunder.

 

10

--------------------------------------------------------------------------------



(h) Patents. 


(1) The Grantor will notify the Collateral Agent immediately if it knows, or has
reason to know, that any application relating to any Patent may become abandoned
or of any adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the PTO or any court or tribunal in any country) regarding the Grantor’s
ownership of or license rights or other rights with respect to any Patent.


(2) The Grantor will, with respect to any Patent that the Grantor obtains after
the Issuance Date or any Patent License that the Grantor acquires after the
Issuance Date, promptly, but in no event later than five Business Days
thereafter, (i) take all actions necessary so that the Collateral Agent shall
obtain a perfected security interest in such Patent or Patent License and (ii)
provide to the Collateral Agent a revised Exhibit A, listing all Patents and all
Patent Licenses in which the Grantor has an interest.


(3) Upon request of the Collateral Agent, the Grantor shall execute and deliver
any and all agreements, instruments, documents, and papers as the Collateral
Agent may request to evidence the Collateral Agent’s security interest in such
Patents or Patent Licenses, and the Grantor hereby constitutes the Collateral
Agent its attorney-in-fact to execute and file all such writings for the
foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power being coupled with an interest is irrevocable until the
Grantor shall have paid and performed in full all of its obligations under this
Agreement and the other Transaction Documents.


(4) The Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the PTO to maintain and pursue each Patent
including, without limitation, payment of maintenance fees.


(5) In the event that any Patent included in the Collateral is infringed by a
third party, the Grantor shall promptly notify the Collateral Agent after it
learns thereof and shall, if appropriate, sue for infringement, seeking
injunctive relief where appropriate and to recover any and all damages for such
infringement, or take such other actions as the Grantor shall reasonably deem
appropriate under the circumstances to protect such Patent.


(6) The Grantor hereby grants to the Collateral Agent and its employees and
agents the right, upon prior written notice, to visit the Grantor’s plants and
facilities, and the Grantor shall use its best efforts to arrange for the
Collateral Agent and its employees and agents to have access to such plants and
facilities of third parties which manufacture or supply goods or services, for
or under contract with the Grantor.

 

11

--------------------------------------------------------------------------------


 
(i) Trademarks.


(1) The Grantor (either itself or through licensees) will, with respect to each
Trademark identified in Exhibit B, as Exhibit B may be amended, supplemented or
otherwise modified from time to time, (i) continue to use or have used such
Trademark to the extent necessary to maintain such Trademark in full force free
from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under such Trademark, (iii) employ such
Trademark with the appropriate notice of registration, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Collateral Agent, for the ratable benefit of the Holders, shall
obtain a first priority perfected security interest in the Company’s interest in
such mark pursuant to this Agreement, and (v) not (and not permit any licensee
or sublicensee thereof to) do any act or knowingly omit to do any act whereby
any such Trademark may become invalidated.


(2) The Grantor will promptly notify the Collateral Agent if any application or
registration relating to any Trademark may become abandoned, canceled or denied,
or of any adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the PTO or any court or tribunal in any country) regarding the Grantor’s
ownership interest in such Trademark or its right to register the same or to
keep and maintain the same.


(3) The Grantor will, with respect to any Trademark that the Grantor registers
after the Issuance Date or any Trademark License that the Grantor acquires after
the Issuance Date, promptly (i) take all actions necessary so that the
Collateral Agent, for the ratable benefit of the Holders, shall obtain a
perfected security interest in such Trademark or Trademark License and (ii)
provide to the Collateral Agent a revised Exhibit B listing all registered
Trademarks and all Trademark Licenses in which the Grantor has an interest.


(4) Upon request of the Collateral Agent, the Grantor shall execute and deliver
any and all agreements, instruments, documents, and papers as the Collateral
Agent may request to evidence the Collateral Agent’s security interest in any
Trademark and the goodwill and general intangibles of the Grantor relating
thereto or represented thereby, and the Grantor hereby constitutes the
Collateral Agent its attorney-in-fact to execute and file all such writings for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; such power being coupled with an interest is irrevocable until the
Grantor shall have paid and performed in full all of its obligations under the
Transaction Documents.



 

12

--------------------------------------------------------------------------------


 
(5) The Grantor will take all reasonable and necessary steps, including, without
limitation, in any proceeding before the PTO, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain the
registration of the Trademarks, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.


(6) In the event that any Trademark included in the Collateral is infringed,
misappropriated or diluted by a third party, the Grantor shall notify the
Collateral Agent and shall, if appropriate, sue for infringement,
misappropriation or dilution, seeking injunctive relief where appropriate and to
recover any and all damages for such infringement, misappropriation or dilution,
or take such other action as the Grantor reasonably deems appropriate under the
circumstances to protect such Trademark.


(j) Further Actions. Without limiting the foregoing provisions of this Section
4, the Grantor further agrees for itself and its successors and assigns to
execute upon request any other lawful documents and likewise to perform any
other lawful acts which may be necessary or desirable to secure fully for the
Collateral Agent, for the ratable benefit of the Holders, all right, title and
interest in and to the Collateral, including, but not limited to, the execution
of substitution, reissue, divisional or continuation patent applications; and
preliminary or other statement of the giving of testimony in any interference or
other proceeding in which the Collateral or any application, Patent or Trademark
directed thereto or derived therefrom may be involved.


(k) License Agreements. The Grantor shall comply with its obligations under each
of its Patent Licenses and Trademark Licenses.


(l) Changes in Locations, Name, Etc. The Grantor will not (i) change the
location of its chief executive office/chief place of business from that
specified in Section 3(e) or (ii) change its name, identity or corporate
structure to such an extent that any statement filed by the Collateral Agent
with the PTO in connection with this Agreement would become misleading, unless
it shall have given the Collateral Agent at least 30 days prior written notice
thereof and, prior to such action or event, shall have taken appropriate action
satisfactory to the Collateral Agent to preserve and protect the Collateral
Agent’s collateral assignment and the Security Interest under this Agreement.

 

13

--------------------------------------------------------------------------------



(m) Subsidiaries. This Agreement is entered into on behalf of and for the
benefit of the Grantor. The Grantor will not permit any of its Subsidiaries or
Affiliates or any other entities controlled by the Grantor to have any ownership
or other rights in or to exercise any control over the Collateral.


(n) Indemnification. The Grantor agrees to indemnify and hold harmless the
Collateral Agent and each Holder and their respective officers, directors,
Affiliates, agents and investment advisors (each, an “Indemnified Person”) from
and against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and to
reimburse the Collateral Agent and each Holder for all costs and expenses,
including reasonable attorneys’ fees and expenses, arising out of or resulting
from this Agreement, including any breach hereof or Event of Default hereunder,
or the exercise by the Collateral Agent or any Holder, as the case may be, of
any right or remedy granted to it hereunder or under the other Transaction
Documents or under applicable law; provided, however, that the Grantor shall not
be required to indemnify a particular Indemnified Person to the extent any
claim, demand, loss, judgment, liability, cost or expense is determined by final
judgment (not subject to further appeal) of a court of competent jurisdiction to
have arisen primarily from the gross negligence or willful misconduct of such
Indemnified Person. In no event shall any Indemnified Person other than the
Collateral Agent have any liability or obligation to the Grantor under this
Agreement or applicable law (liability under which the Grantor hereby waives)
for any matter or thing in connection with this Agreement, and in no event shall
the Collateral Agent or any Holder be liable, in the absence of a determination
of gross negligence or willful misconduct on its part by final judgment (not
subject to further appeal) of a court of competent jurisdiction, for any matter
or thing in connection with this Agreement other than to account for moneys
actually received by it in accordance with the terms hereof. If and to the
extent that the obligations of the Grantor under this Section 4(n) are
unenforceable for any reason, the Grantor hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law. In any suit, proceeding or action brought by
the Collateral Agent or any Holder under any Account or Contract that
constitutes part of the Collateral for any sum owing thereunder, or to enforce
any provisions of any such Account or Contract, the Grantor will save, indemnify
and keep the Collateral Agent and each Holder harmless from and against all
expense, loss or damage suffered by reason of any defense, setoff, counterclaim,
recoupment or reduction or liability whatsoever of the account debtor or obligor
thereunder, arising out of a breach by the Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to or in favor of such account debtor or obligor or its successors from
the Grantor.

 

14

--------------------------------------------------------------------------------



5. Collateral Agent’s Powers.


(a) Powers. The Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof or investment advisor thereto,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of the Grantor and
in the name of the Grantor or in its own name, from time to time in the
Collateral Agent’s discretion, during any period in which an Event of Default is
continuing, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, the
Grantor hereby gives the Collateral Agent and each such officer, agent and
investment advisor the power and right, on behalf of the Grantor, without notice
to or assent by the Grantor, except any notice required by law, to do the
following:


(1) to take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under or with
respect to any Collateral and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
or with respect to any such Collateral whenever payable, in each case in the
name of the Grantor or its own name, or otherwise;


(2) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral and to pay all or any part of the premiums therefor and
the costs thereof; and


(3) (A) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent shall direct; (B) to ask or
demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (C) to sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any thereof and to enforce any other right in respect
of any Collateral; (E) to defend any suit, action or proceeding brought against
the Grantor with respect to any Collateral; (F) to settle, compromise or adjust
any suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Collateral Agent may deem
appropriate; (G) to assign (along with  the goodwill of  the business pertaining
thereto)  any Patent or Trademark for such term or terms, on such conditions,
and in such manner, as the Collateral Agent shall in
 

 

15

--------------------------------------------------------------------------------


its sole discretion determine; and (H) generally, to sell, transfer, pledge and
make any agreement with respect to or otherwise deal with any of the Collateral
as fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and to do, at the Collateral Agent’s option and the
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Collateral Agent’s Liens thereon and to effect the intent of
this Agreement, all as fully and effectively as the Grantor might do.


The Grantor hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until the Grantor shall have paid and
performed in full all of the Obligations.


(b) Filing and Recordation. In addition to the filings the Grantor is required
to make as specified in Exhibit C, this Agreement or an instrument referring
hereto may be filed and recorded in such public offices and with such
governmental authorities, including the PTO, as the Collateral Agent may
determine from time to time. The Collateral Agent may so file and record this
Agreement as a “security interest”, “collateral assignment”, “assignment” or
similar designation as the Collateral Agent may determine (so long as such
designation is consistent with the terms of this Agreement) and the Collateral
Agent may from time to time rerecord and refile or take other action to change
the designation under which this Agreement is filed or recorded (so long as such
designation is consistent with the terms of this Agreement).


(c) Other Powers. The Grantor also authorizes the Collateral Agent, at any time
and from time to time, to execute, in connection with the sale provided for
herein, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.


(d) No Duty on Collateral Agent’s Part. The powers conferred on the Collateral
Agent hereunder are solely to protect the Collateral Agent’s interests in the
Collateral for the ratable benefit of the Holders and shall not impose any duty
upon the Collateral Agent to exercise any such powers. The Collateral Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.


 

 

16

--------------------------------------------------------------------------------


 
(e) Grantor Remains Liable under Contracts. Anything herein to the contrary
notwithstanding, the Grantor shall remain liable under each of the ontracts that
constitute part of the Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with and pursuant to the terms and provisions of each such Contract. The
Collateral Agent shall not have any obligation or liability under any Contract
that constitutes part of the Collateral by reason of or arising out of this
Agreement or the receipt by the Collateral Agent of any payment relating to such
Contract pursuant hereto, nor shall the Collateral Agent be obligated in any
manner to perform any of the obligations of the Grantor under or pursuant to any
such Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any such Contract, to present or file any claim,
to take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.


6. Performance by Collateral Agent of Grantor’s Obligations. If the Grantor
fails to perform or comply with any of its agreements contained herein and the
Collateral Agent, as provided for by the terms of this Agreement and following
reasonable notice to the Grantor, may itself perform or comply, or otherwise
cause performance or compliance, with such agreement, and the expenses of the
Collateral Agent incurred in connection with such performance or compliance
shall be payable by the Grantor to the Collateral Agent on demand and shall
constitute Obligations secured hereby.


7. Remedies. If an Event of Default has occurred and is continuing, but in the
case of Events of Default that are solely ones covered by the final clause (2)
of Section 4.01 of any Note, only after the expiration of the 120-day period
specified in such clause (2) the Collateral Agent may exercise, in addition to
all other rights and remedies granted to it in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the Code. Without limiting the
generality of the foregoing, if an Event of Default has occurred and is
continuing, but in the case of Events of Default that are solely ones covered by
the final clause (2) of Section 4.01 of any Note, only after the expiration of
the 120-day period specified in such clause (2) the Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below or
expressly provided for) to or upon the Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are, to the extent
permitted by applicable law, hereby waived), may in such circumstances forthwith
collect, receive, appropriate and realize upon the Collateral, or any part
thereof, and/or may forthwith sell, license, assign, give option or options to
purchase, or otherwise dispose of and deliver the Collateral or any part thereof
(or contract to do any of the foregoing), at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent or elsewhere upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. The Collateral Agent shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in the Grantor, which right or equity is
hereby waived, to the extent permitted by applicable law, or released.

 

17

--------------------------------------------------------------------------------





The Grantor further agrees, if an Event of Default has occurred and is
continuing, at the Collateral Agent’s request, to assemble the Collateral and
make it available to the Collateral Agent at places which the Collateral Agent
shall reasonably select, whether at the Grantor’s premises or elsewhere. The
Collateral Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Collateral Agent hereunder, including, without limitation,
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Collateral Agent may elect, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, need the Collateral Agent account
for the surplus, if any, to the Grantor. To the extent permitted by applicable
law, the Grantor waives all claims, damages and demands it may acquire against
the Collateral Agent arising out of the exercise by it of any rights hereunder,
provided, that nothing contained in this Section shall relieve the Collateral
Agent from liability arising solely from its gross negligence or willful
misconduct. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten days before such sale or other disposition. The Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by the Collateral Agent to
collect such deficiency.


8. Limitation on Duties Regarding Preservation of Collateral. The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account. Neither the Collateral Agent nor any of
its directors, officers, employees or agents shall be liable for failure to
demand, collect or realize upon all or any part of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of the Grantor or otherwise.


9. Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest until the Grantor has paid and performed in full all of the
Obligations.

 

18

--------------------------------------------------------------------------------



10. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


11. Paragraph Headings, Captions, Etc. The paragraph headings, the captions and
the footers, used in this Agreement are for convenience of reference only and
are not to affect the construction hereof or be taken into consideration in the
interpretation hereof.


12. No Waiver; Cumulative Remedies. The Collateral Agent shall not by any act,
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Event of Default or in any breach
of any of the terms and conditions hereof. No failure to exercise, nor any delay
in exercising, on the part of the Collateral Agent, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Collateral Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Collateral Agent would otherwise have on any future occasion. The rights and
remedies herein and in the other Transaction Documents provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any rights or
remedies provided by law or in equity or by statute.


13. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the party to be charged with
enforcement; provided, however, that any provision of this Agreement may be
waived, amended, supplemented or otherwise modified by the Collateral Agent only
with the prior written approval of the Majority Holders. This Agreement shall be
binding upon the successors and assigns of the Grantor and shall inure to the
benefit of the Collateral Agent and its successors and assigns. The Grantor may
not assign its rights or obligations under this Agreement without the prior
written consent of the Collateral Agent, which the Collateral Agent may withhold
in the discretion of the Majority Holders. The requirements for resignation, and
appointment of a successor to, the Collateral Agent are established by Exhibit D
hereto and not by this Agreement.


14. Termination of Security Interest; Release of Collateral. (a) Upon the
payment and performance in full by the Grantor of the Obligations, all right,
title and interest of the Collateral Agent in and to the Collateral, including
the Security Interest, pursuant to this Agreement shall terminate and all rights
to the Collateral shall revert to the Grantor.

 

19

--------------------------------------------------------------------------------



 
(b) At any time and from time to time prior to termination of the right, title
and interest of the Collateral Agent in and to the Collateral pursuant to
Section 14(a), the Collateral Agent shall release any of the Collateral only
with the prior written consent of the Majority Holders.


(c) Upon any such termination of the Security Interest, the Collateral Agent
will, at the expense of the Grantor, execute and deliver to the Grantor such
documents and take such other actions as the Grantor shall reasonably request to
evidence the reassignment of the Collateral to the Grantor and the termination
of the Security Interest. The Collateral Agent shall deliver to the Grantor all
Collateral so released then in its possession.


15. Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be in writing and shall be sent by mail, personal delivery,
telephone line facsimile transmission or courier and shall be effective five
days after being placed in the mail, if mailed, or upon receipt, if delivered
personally, by telephone line facsimile transmission or by courier, in each case
addressed to a party at such party’s address (or telephone line facsimile
transmission number) shown below or such other address (or telephone line
facsimile transmission number) as a party shall have provided by notice to the
other party in accordance with this provision. In the case of any notice to the
Grantor, such notice shall be addressed to the Grantor at 10500 N.E. 8th Street,
Suite 1400,Bellevue, WA 98004, Attention: Chief Financial Officer (telephone
line facsimile number (425) 749-3601), with a copy to Sichenzia Ross Friedman
Ference LLP, 1065 Avenue of the Americas, 21st Floor, New York, New York 10018,
Attention: Richard A. Friedman, Esq. (telephone line facsimile number (212)
930-9725), and in the case of any notice to the Collateral Agent, such notice
shall be addressed to the Collateral Agent at c/o Alexandra Investment
Management, LLC, 767 Third Avenue, 39th Floor, New York, New York 10017,
Attention: Chief Compliance Officer (telephone line facsimile transmission
number (212) 301-1800).


16. Fees and Expenses. The Grantor agrees to pay the fees of the Collateral
Agent in performing its services under this Agreement and all reasonable
expenses (including but not limited to attorneys’ fees and costs for legal
services, costs of insurance and payments of taxes or other charges) of, or
incidental to, the custody, care, sale or realization on any of the Collateral
or in any way relating to the performance of the obligations or the enforcement
or protection of the rights of the Collateral Agent hereunder.


17. Concerning Collateral Agent. The Grantor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or

 

20

--------------------------------------------------------------------------------



nonexercise by the Collateral Agent of any option, right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Holders, be governed by
Exhibit D to this Agreement and by such other agreements with respect thereto as
may exist from time to time among them, but, as between the Collateral Agent and
the Grantor, except as expressly provided in Sections 13 and 14, the Collateral
Agent shall be conclusively presumed to be acting as agent for the Holders with
full and valid authority so to act or refrain from acting, and the Grantor shall
not be under any obligation to make any inquiry respecting such authority. The
Collateral Agent hereby waives for the benefit of the Holders any claim, right
or Lien of the Collateral Agent against the Collateral arising under applicable
law or arising from any business or transaction between the Collateral Agent and
the Grantor other than pursuant to this Agreement or any of the other
Transaction Documents.


18. Survival. All representations, warranties, covenants and agreements of the
Grantor and of the Collateral Agent contained herein will survive the execution
and delivery hereof and the release of any Collateral pursuant hereto and shall
remain operative and in full force and effect regardless of any investigation
made by or on behalf of the Collateral Agent or the Grantor or any person who
controls the Collateral Agent or the Grantor.


19. Grantor’s Obligations Absolute, Etc. The obligations of the Grantor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (a) any renewal, extension, amendment
or modification of or addition or supplement to or deletion from any of the
Transaction Documents or any other agreement or instrument referred to therein,
or any assignment or transfer of any thereof; (b) any waiver, consent,
extension, indulgence or other action or inaction under or in respect of any
such Transaction Document or other agreement or instrument; (c) any furnishing
of any additional security to the Collateral Agent or its assignees or any
acceptance thereof or any release of any security by the Collateral Agent or its
assignees; (d) any limitation on any party’s liability or obligations under any
such Transaction Document or other agreement or instrument or any invalidity or
unenforceability, in whole or in part, of any such Transaction Document or other
agreement or instrument or any term thereof; or (e) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation or other like
proceeding relating to the Grantor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not the Grantor shall have notice or knowledge of any of the
foregoing.


20. Integration. This Agreement and the Security Agreement represent the entire
agreement of the Grantor and the Collateral Agent with respect to the subject
matter hereof, and there are no promises, undertakings,

 

21

--------------------------------------------------------------------------------



representations or warranties by the Collateral Agent relative to subject matter
hereof not expressly set forth or referred to herein or therein.


21. Counterparts; Execution. This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, once executed by a
party, may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.


22. Governing Law. This Agreement and the rights and obligations of the Grantor
under this Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York, except to the extent that
under the New York Uniform Commercial Code the laws of another jurisdiction
govern matters of perfection and the effect of perfection or non-perfection of
any security interest granted hereunder.


23. Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.




[signature page follows]

 

22

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers or
other representatives thereunto duly authorized as of the date first above
written.
 

        EMAGIN CORPORATION  
   
   
    By:   /s/ Gary W. Jones  

--------------------------------------------------------------------------------

Name: Gary W. Jones   Title: Chief Executive Officer


       
ALEXANDRA GLOBAL MASTER FUND LTD., as Collateral Agent
 
   
 
 

ALEXANDRA INVESTMENT MANAGEMENT, LLC, as Investment Advisor
 
  By:   /s/ Mikhail Filimonov  

--------------------------------------------------------------------------------

Name: Mikhail Filimonov   Title: Chairman and Chief Executive Officer

 
 
 

23

--------------------------------------------------------------------------------





STATE OF_________________________)
                          )  SS:
COUNTY OF_______________________)


[CHECK FOR APPLICABLE FORM OF ACKNOWLEDGEMENT WHERE SIGNED] On this      day of
July __, 2006, before me personally appeared                                
proved to me on the basis of satisfactory evidence to be the person who executed
the above Patent and Trademark Security Agreement as
                                on behalf of eMagin Corporation, a Delaware
corporation, and acknowledged to me that the corporation executed it.


WITNESS my hand and official seal.






________________________________________
NOTARY PUBLIC














STATE OF__________________    )
              ) SS:
COUNTY OF________________     )


On this       day of July __, 2006, before me personally appeared
                                proved to me on the basis of satisfactory
evidence to be the person who executed the above Patent and Trademark Security
Agreement as                                 on behalf of Alexandra Investment
Management, LLC, as Investment Adviser to Alexandra Global Master Fund Ltd., and
acknowledged to me that the limited liability company executed it.


WITNESS my hand and official seal.
 
________________________________________
NOTARY PUBLIC







 

24

--------------------------------------------------------------------------------




EXHIBIT A


Patents, Patent Licenses and Patent Applications




ISSUED PATENTS


Patent
Number
Title
Issue Date
7,068,258
Portable communication device with virtual image display module
June 27, 2006
2,173,248
(Canada)
Head Mounted Display System with Aspheric Optics (corr. to 5,543,816)
May 27, 2005
6,885,147
Organic Light Emitting Diode Devices with Improved Anode Stability
April 26, 2005
2,173,624
(Canada)
Binocular Head Mounted Display System
March 29, 2005
6,858,989
Method and System for Stabilizing Thin Film Transistors in AMOLED displays
February 22, 2005
6,809,710
Grey Scale Pixel Driver for Electronic Display and Method of Operation Therefor
October 26, 2004
6,809,710
Grey Scale Pixel Driver for Electronic Display and Method of Operation Therefor
October 26, 2004
6,760,034
Three Dimensional Display Emulation Method and System
July 6, 2004
98808734,0
Laser Ablation Method to Fabricate Color Organic Light Emitting Diode Displays
May 26, 2004
6,657,224
Organic Light Emitting Diode Devices Using Thermostable Hole-Injection and
Hole-Transport Compounds
December 2, 2003
6,608,283
Apparatus and Method for Solder-Sealing an active Matrix Organic Light Emitting
Diode
August 19, 2003
6,608,439
Inorganic-Based Color Conversion Matrix Element for Organic Color Display
Devices and Method of Fabrication
August 19, 2003

 
 
A-1

--------------------------------------------------------------------------------


 
 
6,337,492
Serially-Connected Organic Light Emitting Diode Stack Having Conductors
Sandwiching Each Light Emitting Layer
January 8, 2002
6,288,232
Synthesis of Pyrazolinynaphthalic Acid Derivatives
September 11, 2001
6,278,237
Laterally Structured High Resolution Multicolor Organic Electroluminescence
Display Device
August 21, 2001
6,265,820
Heat Removal System for use in Organic Light Emitting Diode Displays Having High
Brightness
July 24, 2001
6,255,771
Flashover Control Structure for Field Emitter Displays and Method of making the
same
July 3, 2001
6,232,934
Binocular Head Mounted Display System
May 15, 2001
6,218,777
Field Emission Display Spacer with Guard Electrode
April 14, 2001
6,215,840
Method and Apparatus for Sequential Memory Addressing
April 10, 2001
6,204,975
Reflective Micro-Display System
March 20, 2001
6,198,214
Large Area Spacer-Less Field Emissive Display Package
March 6, 2001
6,198,220
Sealing Structure for Organic Light Emitting Devices
March 6, 2001
6,181,304
Convertible Right Eye/Left Eye Monocular Head Mounted Display System
January 30, 2001
6,169,358
Method and Apparatus for Flashover Control Including a High Voltage Spacer for
Parallel Plate Electron Beam Array Devices and Method of Making Thereof
January 2, 2001
6,166,820
Laser Interferometric Lithographic System Providing Automatic Change of Fringe
Spacing
December 26, 2000
6,157,291
Head Mounted Display System
December 5, 2000
6,144,145
High Performance Field Emitter and Method of Producing the Same
November 7, 2000

 
 
A-2

--------------------------------------------------------------------------------


 
 
6,136,621
High Aspect Ratio Gated Emitter Structure and Method of Making
October 24, 2000
6,101,028
Miniature Microscope
August 8, 2000
6,069,443
Passive Matrix OLED Display
May 30, 2000
6,060,728
Organic Light Emitting Device Structure and Process
May 9, 2000
6,027,388
Lithographic Structure and Method for Making Field Emitters
February 22, 2000
6,023,259
OLED Active Matrix Using a Single Transistor Current Mode Pixel Design
February 8, 2000
6,016,033
Electrode Structure for High Resolution Organic Light-Emitting Diode Displays
and Method for Making the Same
January 18, 2000
6,005,720
Reflective Micro-Display System
December 21, 1999
5,965,898
High Aspect Ratio Gated Emitter Structure and Method of Making
October 12, 1999
5,959,725
Large Area Energy Beam Intensity Profiler
September 28, 1999
5,920,080
Emissive Display Using Organic Light Emitting Diodes
July 6, 1999
5,903,098
Field Emission Display Device Having Multiplicity of Through Conductive Vias and
a Backside Connector
May 11, 1999
5,903,243
Compact body-Mountable Field Emission Display Device and Display Panel Having
Utility for use Therewith
May 11, 1999
5,771,098
Laser Interferometric Lithographic System Providing Automatic Change of Fringe
Spacing
June 23, 1998
5,708,449
Binocular Head Mounted Display System
January 13, 1998
5,688,158
Planarizing Process for Field Emitter Displays and Other Electron Source
Applications
November 18, 1997
5,672,938
Light Emission Device Comprising Light Emitting Organic Material and Electron
Injection Enhancement Structure
September 30, 1997

 
 
A-3

--------------------------------------------------------------------------------


 
 
5,663,608
Field Emission Display Devices, and Field Emission Electron Beam Source and
Isolation Structure Components Therefor
September 2, 1997
5,647,785
Methods of Making Vertical Microelectronic Field Emission Devices
July 15, 1997
Des 380,482
Head Mounted Display System
July 1, 1997
5,629,583
Flat Panel Display Assembly Comprising Photoformed Spacer Structure and Method
of Making the Same
May 13, 1997
5,619,889
Method of Making Microstructural Surgical Instruments
April 15, 1997
5,619,097
Panel Display with Dielectric Spacer Structure
April 8, 1997
5,587,623
Field Emitter Structure and Method of Making the Same
December 24, 1996
5,583,393
Selectively Shaped Field Emission Electron Beam Source and Phosphor Array for
use Therewith
December 10, 1996
5,561,339
Field Emission Array Magnetic Sensor Devices
October 1, 1996
5,548,181
Field Emission Device Comprising Dielectric Overlayer
August 20, 1996
5,546,099
Head Mounted Display System Light Blocking Structure
August 13, 1996
5,543,816
Head Mounted Display System with Aspheric Optics
August 6, 1996
5,539,422
Head Mounted Display System
July 23, 1996
5,534,743
Field Emission Display Devices, and Field Emission Electron Beam Source and
Isolation Structure Components Therefor
July 9, 1996
5,529,524
Method of Forming a Spacer Structure Between Opposedly Facing Plate Members
June 25, 1996
Des 359,729
Portable Interface Unit for a Head-Up Display System
June 27, 1995

 
 
A-4

--------------------------------------------------------------------------------


 
 
5,144,191
Horizontal Microelectronic Field Emission Devices
September 1, 1992
5,126,287
Self-Aligned Electron Emitter Fabrication Method and Device Formed Thereby
June 30, 1992
4,902,898
Wand Optices Column and Associated Array Wand and Charged Particle Source
February 20, 1990
98808734.0
(China)
Laser Ablation Method To Fabricate Color OLED Displays
May 26, 2004


 

A-5

--------------------------------------------------------------------------------



PATENT APPLICATIONS IN PROGRESS




Patent
Application No.
Title
Issue Date
11/169,154
Method of Clearing Electrical Contact Pads in Thin Film Sealed OLED Devices
N/A
09/785,270
Display Method and System
N/A
09/849,745
Portable Communication Device With Virtual Image Display Module
N/A
60/684,633
Tapered Fiber Optic Bundle Megadisplay
N/A
60/583,158
Photoresist Laser Ablation
N/A
09/814,853
Light Extraction from Color Changing Medium Layers in Organic Light Emitting
Diode Devices
N/A
504797/99
(Japan)
Emissive Display Using Organic Light Emitting Diodes
N/A
2000-550128
(Japan)
An Improved Electrode Structure for Organic Light Emitting Diode Devices
N/A
6-523218
(Japan)
Head Mounted Display System
N/A
9-531760
(Japan)
Support for a Head Mounted Display System
N/A
2004-261527 (Japan; divisional)
Binocular Head Mounted Display System
N/A
2000-565526
(Japan)
Convertible Right Eye/Left Eye Monocular Head Mounted Display System
N/A
2000-589993
(Japan)
Reflective Micro-Display System; Miniature Microscope and Reflective
Micro-display system respectively
N/A
01950594,0
(Europe)
OLED Devices Using Thermostable Hole-Injection and Hole-Transport Compounds
N/A
11/439,014
Tapered Fiber Optic Bundle Metadisplay
N/A

 
 
A-6

--------------------------------------------------------------------------------


 
 
11/402,092
Auto-calibrating Gamma Correction Circuit
N/A
11/399,170
OLED Active Matrix Cell Designed For Optimal Uniformity
N/A
133,678
(Israel)
Emissive Display Using Organic Light Emitting Diodes
N/A
60/755,907
Automatic Timeout Image Orientation System For FOLED Micro-display
N/A
60/725,406
Novel OLED Lighting Device
N/A
2,490,344
(Canada; divisional)
Binocular Head-Mounted Display System
N/A




 

A-7

--------------------------------------------------------------------------------





KODAK PATENTS (partial list)


Topic
U.S. Pat. No.
Issued
     
Multilayer structure
4,356,429
1982
Multilayer structure - Alq
4,539,507
1985
Porphyrin injecting layer
4,720,432
1988
Luminescent zone - dye dopant
4,769,292
1988
Improved cathode
4,885,211
1989
Silazane HTL
4,950,950
1990
Improved intensity circuit
4,996,523
1991
Cathode overlayer for stability
5,047,687
1991
Cathode metal cap
5,059,861
1991
Mg, Al cathode
5,059,862
1991
Organic amines HTL
5,061,569
1991
Fused metal cathode
5,073,446
1991
Blue emitters
5,141,671
1992
Blue emitters
5,150,006
1992
Blue emitters
5,151,629
1992
Integral shadow mask
5,276,380
1994
Integral shadow mask color
5,294,869
1994
Color change medium
5,294,870
1994
White emitter (2-layer) BAlq
5,405,709
1995
Phalocyanine dopant
5,409,783
1995
OLED ultra thin device
5,482,896
1996
ALQ blue
5,484,922
1996
OLED ultra thin substrate
5,530,269
1996
OLED TFT process
5,550,066
1996
AC drive scheme
5,552,678
1997
Polyaromatic amine HTL
5,554,450
1996
Quinacridone green
5,593,788
1997
Electron injector (silicides etc.)
5,608,287
1997
Camera data printer
5,634,156
1997
Blue emitter oxadizoles
5,645,948
1997
Camera Information Display
5,652,930
1997
White emitter structure
5,683,823
1997
OLED TFT device
5,684,365
1997
Blue emitter metal complex
5,755,999
1998
LiF cathode
5,776,622
1998




 

A-8

--------------------------------------------------------------------------------




 
EXHIBIT B


Trademarks and Trademark Licenses


Serial App. No.
Item
Status
Filing Date
Published, Allowed, or Registered
78-463416
 VIRTUAL VISION VERACITY (Block letters)
Allowed - 1st extension of time granted
Aug 6, 2004
P May 2, 2006
78-463402
 VERACITY (Block letters)
 
Aug 6, 2004
A Sep 27, 2005
78-235749
EGLASS
Registered, Int'l
Apr 9, 2003
R Aug 17, 2004
78-853656
PRIVATE EYES (Block letters)
Pending - Initialized, Int'l
Apr 4, 2006
 
78-853655
PRIVATE EYE
Pending - Initialized, Int'l 
Apr 4, 2006
 
78-852411
EYEVIEWER
Pending - Initialized, Int'l
Apr 3, 2006
 
78-852409
EYEWITNESS (
Pending - Initialized, Int'l
Apr 3, 2006
 
78-541421
Z800 3D VISOR
Pending - Non-final action, Int'l
Jan 3, 2005
 
78-667562
PERSONAL VIEWER
Pending - Non-final action, Int'l
Jul 11, 2005
 
78-667564
3DVISOR
Pending - Suspension letter, Int'l
Jul 11, 2005
 
78-667565
GET INSIDE THE GAME
Pending - Non-final action, Int'l
Jul 11, 2005
 
78-720607
EYEBUD
Pending - Non-final action, Int'l
Sep 26, 2005
 
75-856770
EMAGIN
Registered, Int'l
Nov 23, 1999
R Mar 23, 2004
74-285,321 
VIRTUAL VISION
Registered
June 16, 1992
Dec. 6, 1994










 

B-1

--------------------------------------------------------------------------------





EXHIBIT C
Filings Required for Collateral Assignment
and to Perfect Security Interest


1. Filing with the PTO




2. Filing of UCC-1 Financing Statement with the State of Delaware




3. Filing of UCC-1 Financing Statement with the State of Washington




4. Filing of UCC-1 Financing Statement with the State of New York







 

C-2

--------------------------------------------------------------------------------





EXHIBIT D


The Collateral Agent


1. Appointment. The Holders (all capitalized terms used in this Exhibit D and
not otherwise defined shall have the respective meanings provided in the Patent
and Trademark Security Agreement to which this Exhibit D is attached (the
“Patent and Trademark Security Agreement”)), by their acceptance of the benefits
of the Patent and Trademark Security Agreement, hereby irrevocably designate
Alexandra Global Master Fund Ltd., as Collateral Agent, to act as specified
herein and in the Patent and Trademark Security Agreement. Each Buyer hereby
irrevocably authorizes, and each other Holder of any Note by the acceptance of
such Note shall be deemed irrevocably to authorize, the Collateral Agent to take
such action on its behalf under the provisions of the Patent and Trademark
Security Agreement and any other instruments and agreements referred to herein
or therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Collateral Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Collateral Agent may perform any of its duties hereunder
by or through its agents or employees.


2. Nature of Duties.  The Collateral Agent shall have no duties or
responsibilities except those expressly set forth in the Patent and Trademark
Security Agreement. Neither the Collateral Agent nor any of its officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such under the Patent and Trademark Security Agreement or hereunder or
in connection herewith or therewith, unless caused by its or their gross
negligence or willful misconduct. The duties of the Collateral Agent shall be
mechanical and administrative in nature; the Collateral Agent shall not have by
reason of the Patent and Trademark Security Agreement or any other Transaction
Document a fiduciary relationship in respect of any Holder; and nothing in the
Patent and Trademark Security Agreement, expressed or implied, is intended to or
shall be so construed as to impose upon the Collateral Agent any obligations in
respect of the Patent and Trademark Security Agreement except as expressly set
forth herein. The Collateral Agent shall not take any material action or
exercise any material right or power pursuant to Section 5, 6 or 7 of this
Agreement without the authorization or direction of the Majority Holders;
provided, however, that if the Collateral Agent determines that it is unable to
contact the Majority Holders for purposes of seeking such authorization or
direction or time will not permit the Collateral Agent to so contact the
Majority Holders prior to such time as detriment may occur to the rights of the
Collateral Agent or the Holders from any failure of the Collateral Agent to act
or exercise such right, then in any such case the Collateral Agent may take such
action or exercise such right without specific authorization or direction from
the Majority Holders.

 

D-1

--------------------------------------------------------------------------------



The Collateral Agent shall not be liable for any act it may do or omit to do
while acting in good faith and in the exercise of its own best judgment. Any act
done or omitted by the Collateral Agent on the advice of its own attorneys shall
be deemed conclusively to have been done or omitted in good faith. The
Collateral Agent shall have the right at any time to consult with counsel on any
question arising under this Patent and Trademark Security Agreement. The
Collateral Agent shall incur no liability for any delay reasonably required to
obtain the advice of counsel.


3. Lack of Reliance on the Collateral Agent. Independently and without reliance
upon the Collateral Agent, each Holder, to the extent it deems appropriate, has
made and shall continue to make (i) its own independent investigation of the
financial condition and affairs of the Grantor and its subsidiaries in
connection with the making and the continuance of the Obligations and the taking
or not taking of any action in connection therewith, and (ii) its own appraisal
of the creditworthiness of the Grantor and its subsidiaries, and the Collateral
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Holder with any credit or other information with respect
thereto, whether coming into its possession before any Obligation arises or the
purchase of any Note, or at any time or times thereafter. The Collateral Agent
shall not be responsible to any Holder for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of the Patent and Trademark Security
Agreement or the financial condition of the Grantor or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Patent and Trademark Security Agreement, or the
financial condition of the Grantor, or the existence or possible existence of
any Event of Default.


4. Certain Rights of the Collateral Agent.  No Holder shall have the right to
cause the Collateral Agent to take any action with respect to the Collateral,
with only the Majority Holders having the right to direct the Collateral Agent
to take any such action. If the Collateral Agent shall request instructions from
the Majority Holders with respect to any act or action (including failure to
act) in connection with the Patent and Trademark Security Agreement, the
Collateral Agent shall be entitled to refrain from such act or taking such
action unless and until it shall have received instructions from the Majority
Holders, and to the extent requested, appropriate indemnification in respect of
actions to be taken by the Collateral Agent; and the Collateral Agent shall not
incur liability to any person by reason of so refraining. Without limiting the
foregoing, no Holder shall have any right of action whatsoever against the
Collateral Agent as a result of the Collateral Agent acting or refraining from
acting hereunder in accordance with the instructions of the Majority Holders or
as otherwise specifically provided in the Patent and Trademark Security
Agreement.

 

D-2

--------------------------------------------------------------------------------



 
5. Reliance. The Collateral Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telex, teletype or telecopier message, cablegram, radiogram, order
or other document or telephone message signed, sent or made by the proper person
or entity, and, with respect to all legal matters pertaining to the Patent and
Trademark Security Agreement and its duties thereunder, upon advice of counsel
selected by it.


6. Limitation of Holder Liability.  The Holders shall not be liable for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against the Collateral Agent in performing
its duties hereunder or under the Patent and Trademark Security Agreement.


7. The Collateral Agent in its Individual Capacity.  The Collateral Agent and
its affiliates may lend money to, purchase, sell and trade in securities of and
generally engage in any kind of business with the Grantor or any affiliate or
subsidiary of the Grantor as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Grantor for
services to the Grantor in connection with the Transaction Documents and
otherwise without having to account for the same to the Holders; provided,
however, that the Collateral Agent on behalf of itself and such affiliates,
hereby waives any claim, right or Lien against the Collateral in any way arising
from or relating to any such loan, securities transaction or business with the
Grantor.


8. Holders. The Collateral Agent may deem and treat the holder of record of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof, as the case may be, shall have
been filed with the Collateral Agent. Any request, authority or consent of any
person or entity who, at the time of making such request or giving such
authority or consent, is the holder of record of any Note shall be conclusive
and binding on any subsequent holder, transferee or assignee, as the case may
be, of such Note or of any Note(s) issued in exchange therefor.


9. Resignation by the Collateral Agent.  (a) The Collateral Agent may resign
from the performance of all its functions and duties under the Patent and
Trademark Security Agreement at any time by giving 60 Business Days’ prior
written notice (as provided in the Patent and Trademark Security Agreement) to
the Grantor and the Holders. Such resignation shall take effect upon the
appointment of a successor Collateral Agent pursuant to clauses (b) and (c)
below.

 

D-3

--------------------------------------------------------------------------------



(b) Upon any such notice of resignation, the Majority Holders shall appoint a
successor Collateral Agent hereunder.


(c) If a successor Collateral Agent shall not have been so appointed within said
60 Business Day period, the Collateral Agent shall then appoint a successor
Collateral Agent who shall serve as Collateral Agent hereunder or thereunder
until such time, if any, as the Majority Holders appoint a successor Collateral
Agent as provided above. If a successor Collateral Agent has not been appointed
within such 60-day period, the Collateral Agent may petition any court of
competent jurisdiction or may interplead the Grantor and Holders in a proceeding
for the appointment of a successor Collateral Agent, and all fees, including but
not limited to extraordinary fees associated with the filing of interpleader,
and expenses associated therewith shall be payable by the Grantor.


(d) The fees of any successor Collateral Agent for its services as such shall be
payable by the Grantor.





 

D-4

--------------------------------------------------------------------------------





EXHIBIT E


FORM OF PATENT COLLATERAL ASSIGNMENT
AND SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT, dated as of July 21, 2006, made by eMagin
Corporation, a Delaware corporation (the “Grantor”), to Alexandra Global Master
Fund Ltd., a British Virgin Islands international business company, as
collateral agent (in such capacity, the “Collateral Agent”) on behalf of the
Holders.




W I T N E S S E T H:


WHEREAS, the Grantor has acquired certain right, title and interest in certain
United States patents and patent applications identified in Exhibit 1 hereto
(the “Patents”);


WHEREAS, the Grantor and the Buyers are parties to certain Note Purchase
Agreements, dated as of July 21, 2006 (as from time to time amended or
supplemented, the “Note Purchase Agreements”), pursuant to which, among other
things, the Buyers have agreed to purchase up to $7,000,000 aggregate principal
amount of 6% Senior Secured Convertible Notes due 2007-2008 (the “Notes”) of the
Grantor;


WHEREAS, it is a condition precedent to the several obligations of the Buyers to
purchase their respective Notes that the Grantor shall have executed and
delivered a Patent and Trademark Security Agreement to the Collateral Agent for
the ratable benefit of the Holders;


WHEREAS, the Grantor wishes to grant to the Collateral Agent a security interest
in certain of its property and assets to secure the performance of its
obligations under the Notes;


WHEREAS, the Grantor is contemporaneously entering into a Security Agreement and
a Patent and Trademark Security Agreement with the Collateral Agent for the
ratable benefit of the Holders; and


WHEREAS, the Grantor and Collateral Agent by this instrument seek to confirm and
make a record of the collateral assignment of and grant of a security interest
in the Patents.

 

E-1

--------------------------------------------------------------------------------





NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Grantor does hereby acknowledge and confirm
that it has made a collateral assignment to the Collateral Agent of, and has
granted to the Collateral Agent a security interest in, all of the Grantor’s
right, title and interest in, to, and under the Patents. The Grantor also
acknowledges and confirms that the rights and remedies of the Collateral Agent
with respect to the collateral assignment of and security interests in the
Patents acknowledged and confirmed hereby are more fully set forth in the Patent
and Trademark Security Agreement and the Security Agreement, the terms and
provisions of which are incorporated herein by reference.
 
 

        EMAGIN CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

Name   Title 

 
 

        ALEXANDRA GLOBAL MASTER FUND LTD., as Collateral Agent  
   
 

ALEXANDRA INVESTMENT MANAGEMENT, LLC, as Investment Advisor
 
  By:      

--------------------------------------------------------------------------------

Name: Mikhail Filimonov   Title: Chairman and Chief Executive Officer




 







 

E-2

--------------------------------------------------------------------------------



For eMagin Corporation:


STATE OF____________________ )
                                                                    ) SS:
COUNTY OF__________________  )


Subscribed and sworn to this        day of                  , 2006.
 

 
_________________________________________________
Notary Public
 
 
My Commission Expires:                               






For Alexandra Global Master Fund Ltd.,
as Collateral Agent:


STATE OF_______________________ )
                                                                           ) SS:
COUNTY OF_____________________  )


Subscribed and sworn to this        day of                  , 2006.

 
_______________________________________________
Notary Public


My Commission Expires:                               

 

E-3

--------------------------------------------------------------------------------





EXHIBIT 1


Patents and Patent Applications



 

E-1-4

--------------------------------------------------------------------------------





EXHIBIT F


FORM OF TRADEMARK COLLATERAL ASSIGNMENT
AND SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT, dated as of July 21, 2006, made by eMagin
Corporation, a Delaware corporation (the “Grantor”), to Alexandra Global Master
Fund Ltd., a British Virgin Islands international business company, as
collateral agent (in such capacity, the “Collateral Agent”) on behalf of the
Holders.




W I T N E S S E T H:


WHEREAS, the Grantor has acquired an interest in certain trademarks identified
in Exhibit B hereto (the “Trademarks”);


WHEREAS, the Grantor and the Buyers are parties to certain Note Purchase
Agreements, dated as of July 21, 2006 (as from time to time amended or
supplemented, the “Note Purchase Agreements”), pursuant to which, among other
things, the Buyers have agreed to purchase up to $7,000,000 aggregate principal
amount of 6% Senior Secured Convertible Notes due 2007-2008 (the “Notes”) of the
Grantor;


WHEREAS, it is a condition precedent to the several obligations of the Buyers to
purchase their respective Notes that the Grantor shall have executed and
delivered a Patent and Trademark Security Agreement to the Collateral Agent for
the ratable benefit of the Holders;


WHEREAS, the Grantor wishes to grant to Collateral Agent a security interest in
certain of its property and assets to secure the performance of its obligations
under the Notes;


WHEREAS, the Grantor is contemporaneously entering into a Security Agreement and
a Patent and Trademark Security Agreement with the Collateral Agent for the
ratable benefit of the Holders;


WHEREAS, the Grantor and the Collateral Agent by this instrument seek to confirm
and make a record of the collateral assignment of and grant of a security
interest in the Trademarks.

 

F-1

--------------------------------------------------------------------------------



NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Grantor does hereby acknowledge and confirm
that it has made a collateral assignment to the Collateral Agent of, and has
granted to the Collateral Agent a security interest in, all of the Grantor’s
interests the Trademarks. The Grantor also acknowledges and confirms that the
rights and remedies of Collateral Agent with respect to the collateral
assignment of and security interests in the Trademarks acknowledged and
confirmed hereby are more fully set forth in the Patent and Trademark Security
Agreement and the Security Agreement, the terms and provisions of which are
incorporated herein by reference.
 

        EMAGIN CORPORATION  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Name:   Title: 

 

        ALEXANDRA GLOBAL MASTER FUND LTD., as Collateral Agent  
   
  By:

 ALEXADRA INVESTMENT MANAGEMENT, LLC,  as Investment Advisor
 
 
  By:      

--------------------------------------------------------------------------------

Name: Mikhail Filimonov   Title: Chairman and Chief Executive Officer



 





 

F-2

--------------------------------------------------------------------------------





For eMagin Corporation:


STATE OF_____________________)
                                                                     ) SS:
COUNTY OF___________________ )


Subscribed and sworn to this        day of                  , 2006.
 

 
___________________________________________
Notary Public
 
 
My Commission Expires:                               






For Alexandra Global Master Fund Ltd., as
Collateral Agent:


STATE OF_____________________)
                                                                     ) SS:
COUNTY OF                                             )


Subscribed and sworn to this        day of                  , 2006.
 
 
_____________________________________________
Notary Public
 
 
My Commission Expires:                               
 
 
F-3